Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez,
a la cual se une el Juez Asociado Señor Re-bollo López.
¿Actuó correctamente el Tribunal de Circuito de Apela-ciones al confirmar la resolución emitida por la Oficina de Etica Gubernamental, en la cual se le impuso al peticiona-rio una multa administrativa por violar el Art. 3.3(e) de la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico?(1) ¿Es un funcionario público, a los efectos de ese estatuto, un miembro de la Junta de Directores del Banco Gubernamental de Fomento, el cual representa al sector privado, y no recibe sueldo alguno por sus funcio-nes? ¿Es el referido Art. 3.3(e) inconstitucional por adole-*850cer de vaguedad? Esas son las interrogantes que ocupan la atención de este Tribunal. Veamos.
I
Analizaremos, en primer lugar, si un miembro de la Junta de Directores del Banco Gubernamental de Fomento (Junta de Directores del Banco), el cual representa al sector privado, se considera un funcionario público para efec-tos de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (Ley de Ética Gubernamental). Para descargar tal ministerio, se hace necesaria nuestra interpretación del contenido del Art. 1.2(a) de la Ley de Ética Gubernamental, (2) la cual dispone que un funciona-rio público “[ijncluye aquellas personas que ocupan cargos o empleos en el Gobierno del Estado Libre Asociado de Puerto Rico que están investidos de parte de la soberanía del Estado, por lo que intervienen en la formulación e im-plantación de la política pública”. (Énfasis suplido.) Es precisamente en torno a esta definición que gira parte de la controversia que tenemos ante nos.
El Art. 14 del Código Civil de Puerto Rico,(3) dispone que “[cjuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Hemos sostenido que ante la letra clara de la ley no debemos interpretarla para añadir ele-mentos contrarios a la voluntad del legislador.(4) No obs-tante, el propio Código Civil establece la importancia de considerar la voluntad del legislador al momento de inter-*851pretar las disposiciones de una ley. A esos efectos, el Art. 19 del Código Civil,(5) dispone lo siguiente:
El medio más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron al poder legislativo a dictarla.
A ese respecto, hemos expresado en repetidas ocasiones que la función del Tribunal es interpretar la ley y buscar la intención legislativa para darle efecto.(6) La razón del le-gislador al aprobar una ley es corregir un mal o promover alguna política pública, por lo que, al interpretar la ley, el Tribunal se tiene que asegurar que dicho propósito se cumpla. (7) La intención legislativa se puede desprender de la exposición de motivos del estatuto. No obstante, si no se desprende de él, es necesario indagar en otros documentos que surgen del récord legislativo para encontrarla. Entre los documentos a ser estudiados se incluyen, entre otros, los informes de las comisiones legislativas, anteproyectos de ley y debates de la medida en el hemiciclo.(8)
¿A la luz del Art. 1.2(a) de la Ley de Ética Gubernamen-tal, supra, era el licenciado Igartúa De La Rosa un funcio-nario público por el hecho de haber sido miembro de la Junta de Directores del Banco? Contestamos dicha interro-gante en la afirmativa.
Del examen de la Exposición de Motivos de la Ley Núm. 12 de 24 de julio de 1985, Leyes de Puerto Rico, págs. 708 y 709, conocida como la Ley de Ética Gubernamental, surge que el propósito legislativo fue limpiar la imagen de *852los funcionarios gubernamentales, que se había visto em-pañada por casos de corrupción gubernamental. El referido estatuto perseguía, además, evitar que las personas invo-lucradas en el ministerio de la administración pública in-currieran en dichos actos.
La Ley de Ética Gubernamental fue enmendada me-diante la Ley Núm. 150 de 22 de diciembre de 1994 para, entre otras cosas, añadir en la definición de “funcionario público” a aquellas personas que participan en la implan-tación y formulación de la política pública. De la exposición de motivos del estatuto antes citado surge que el legislador tuvo la intención de evitar cualquier tipo de conflicto de interés de los funcionarios gubernamentales, y de evitar hasta la apariencia de tal conflicto.
Surge del Informe de la Comisión de Ética Guberna-mental del Senado de Puerto Rico de 23 de junio de 1993, emitido con relación al P. del S. 50,(9) que en la medida legislativa se incluía, como funcionarios públicos para efec-tos de la Ley de Ética Gubernamental, a los miembros de las diferentes Juntas Gubernamentales, aun cuando no re-cibieran compensación por sus servicios. Dichas personas habrían de estar obligados a cumplir con las disposiciones del referido estatuto.(10)
La participación de la Junta de Directores del Banco en la implantación de la política pública del Estado surge del propio estatuto que crea dicha institución. El Art. 1 de la Ley Núm. 17 de 23 de septiembre de 1948(11) dispone lo siguiente:
Para ayudar al Gobierno estadual en el desempeño de sus deberes fiscales y realizar más efectivamente su responsabili-dad gubernamental de fomentar la economía de Puerto Rico, y *853especialmente su industrialización, por la presente se crea una corporación como instrumentalidad gubernamental del Gobierno estadual para actuar, por autoridad del mismo, bajo el nombre de “Banco Gubernamental de Fomento para Puerto Rico” (en lo sucesivo en las sees. 561 a 568 de este título deno-minado “el Banco”).
De la antes citada disposición estatutaria podemos constatar que el Banco Gubernamental de Fomento (Ban-co) es un brazo operacional del Gobierno de Puerto Rico en la implantación de su política pública fiscal y económica. Esta conclusión se reafirma con el contenido del Art. 5 de la Ley Núm. 17, supra,(12) el cual dispone que el propósito para la creación del Banco fue ayudar al Gobierno de Puerto Rico a cumplir con sus responsabilidades fiscales y a desarrollar la economía de la Isla. De la misma forma, el Art. 3 de la Ley Núm. 272 de 15 de mayo de 1945(13) esta-blece la obligación del Banco de servir como agente consul-tor financiero del Gobernador de Puerto Rico y del Secre-tario de Hacienda en las cuestiones relacionadas con la emisión de deuda pública y del financiamiento de la obra pública.
Ahora bien, ¿cuál es la participación de los miembros de la Junta de Directores del Banco en la formulación y/o im-plantación de la política pública? El párrafo Quinto de la Carta Constitutiva del Banco dispone que “[Z]os negocios del Banco serán administrados y sus poderes corporativos ejercidos por una Junta de Directores compuesta de siete miembros”.(14) Resulta obvio de esta disposición estatutaria que la implantación de la política pública formulada por el Banco y la manera de llevar a cabo sus negocios, están en manos de los miembros de su junta de directores. Éstos participan, por la naturaleza misma del Banco, en la for-mulación e implantación de la política pública, en términos fiscales y económicos, del Gobierno de Puerto Rico.
*854El licenciado Igartúa De La Rosa era miembro de la Junta de Directores del Banco. El hecho de que no reci-biera paga alguna por sus servicios, sino meramente el pago de dietas por su asistencia a las reuniones de la junta, y de que representara el sector privado en ella, no lo exime de la condición de funcionario público, ya que el legislador quiso incluir a esas personas dentro del alcance de la refe-rida ley. Como miembro de la Junta de Directores del Banco, el licenciado Igartúa De La Rosa participaba del proceso de formulación e implantación de la política pú-blica del Banco. Ante esa realidad, concluimos que el licen-ciado, como miembro de la Junta de Directores del Banco, era un funcionario público a los efectos de la Ley de Ética Gubernamental.
{ — I
La Ley de Ética Gubernamental tiene el propósito, en-tre otras cosas, de evitar los conflictos de intereses de los funcionarios gubernamentales. El Art. 1.2(s) de la referida ley, supra,(15) define conflicto de intereses de la manera si-guiente:
(s) Conflicto de intereses.— Significa aquella situación en la que el interés personal o económico del servidor público o de personas relacionadas con éste, está o puede razonablemente estar en pugna con el interés público. (Enfasis suplido.)
El Art. 3.3(e) de la antes mencionada ley, supra, dispone que un funcionario público que desee contratar con una entidad gubernamental tiene que solicitar una dispensa antes de otorgar el referido contrato. Al licenciado Igartúa De La Rosa se le imputó en la querella haber solicitado la referida dispensa tardíamente. Se le impuso una multa de tres mil dólares ($3,000) por ello. No obstante, de nuestro expediente surge que, una vez nombrado a la Junta de *855Directores del Banco, el licenciado Igartúa De La Rosa le remitió una carta al entonces Secretario de Hacienda me-diante la cual le informó de sus contratos con el Municipio de Aguadilla y le solicitó la correspondiente dispensa. De esa conducta se desprende claramente que el licenciado Igartúa De La Rosa tuvo la intención de cumplir con la ley, de cuyo texto surge específicamente que la dispensa la con-cederá el Gobernador con el consejo de los Secretarios de Hacienda y de Justicia.(16) De la prueba de autos, surge qué nunca se discutió en la referida junta de directores asunto alguno relacionado con el Municipio de Aguadilla durante la incumbencia del licenciado. Tampoco surge que obtu-viera el contrato con el municipio debido a su cargo en la Junta de Directores del Banco, ya que la prueba de autos establece que el contrato existía desde antes de su nombra-miento a esa junta.
De la prueba de autos surge, además, que de la con-ducta observada por el licenciado Igartúa De Lá Rosa no se desprende asomo de conflicto de interés, ni mucho menos acto de corrupción alguno. Por el contrario, trasluce su in-tención de cumplir con la ley y de hacer públicos sus con-tratos con el municipio. Del cuadro fáctico determinado por la Oficina de Etica Gubernamental no surge una conducta del aquí peticionario contraria a la intención legislativa detrás del estatuto en cuestión.
HH I — I l_j
Nos corresponde pasar juicio sobre el planteamiento de inconstitucionalidad por vaguedad del Art. 3.3(e) de la an*856tes mencionada ley, supra, en aquello que dispone sobre la solicitud de dispensas.
El aquí peticionario, Lie. Gregorio Igartúa De La Rosa, alega que la disposición contenida en el Art. 3.3(e) de la Ley de Ética Gubernamental, supra, viola su derecho a un debido proceso de ley, porque el requisito sobre la necesi-dad de que los funcionarios públicos soliciten una dispensa al Gobernador para contratar con otras entidades guberna-mentales es vaga y se presta para su aplicación arbitraria.
La Constitución de Estados Unidos y la de Puerto Rico les garantizan a todos sus ciudadanos el debido proceso de ley. La referida garantía está contenida en el Art. II, Sec. 7 de nuestra Constitución,(17) la cual dispone lo siguiente:
Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. No existirá la pena de muerte. Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se ne-gará a persona alguna en Puerto Rico la igual protección de las leyes. No se aprobarán leyes que menoscaben las obligacio-nes contractuales. Las leyes determinarán un mínimo de pro-piedad y pertenencias no sujetas a embargo. (Énfasis suplido.)
La Enmienda V de la Constitución de Estados Unidos(18) dispone sobre tal extremo lo siguiente:
Ninguna persona será obligada a responder por delito capital o infamante, sino en virtud de denuncia o acusación por un gran jurado, salvo en los casos que ocurran en las fuerzas de mar y tierra, o en la milicia, cuando se hallen en servicio ac-tivo en tiempos de guerra o de peligro público; ni podrá nadie ser sometido por el mismo delito dos veces a un juicio que pueda ocasionarle la pérdida de la vida o la integridad corporal; ni será compelido en ningún caso criminal a declarar contra sí mismo, ni será privado de su vida, de su libertad o de su propiedad, sin el debido procedimiento de ley, ni se podrá to-mar propiedad privada para uso público, sin justa compensación. (Énfasis suplido.)
*857La garantía constitucional sobre el debido proceso de ley tiene dos vertientes, a saber: una sustantiva y una procesal.(19) La vertiente sustantiva protege los derechos y las libertades que le concede la Constitución de Puerto Rico y la de Estados Unidos a los ciudadanos cuando el Estado formula política pública por vía legislativa y por reglamentación de las agencias del Poder Ejecutivo.(20) Por otro lado, en su vertiente procesal, el debido proceso de ley exige que el Estado le garantice un proceso justo a un ciu-dadano cuando pretende privarlo de su vida, libertad o propiedad.(21) A esos efectos, nos expresamos en Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993), de la manera siguiente:
El debido proceso de ley se manifiesta en dos dimensiones distintas: sustantiva y procesal. Bajo el debido proceso sustan-tivo, los tribunales examinan la validez de una ley, a la luz de los preceptos constitucionales pertinentes, con el propósito de proteger los derechos fundamentales de las personas. Bajo este análisis, el Estado, al aprobar leyes o al realizar alguna actuación, no puede afectar de manera irrazonable, arbitraria o caprichosa los intereses de propiedad o libertad. Por otro lado, en el debido proceso de ley procesal se le impone al Es-tado la obligación de garantizar que la interferencia con los intereses de libertad y propiedad del individuo se haga a tra-vés de un procedimiento que sea justo y equitativo. (Enfasis en el original y citas omitidas.)(22)
Hemos establecido una serie de requisitos para cumplir con el debido procedimiento de ley en el ámbito procesal al momento de llevarse a cabo un procedimiento adjudicativo por parte del Estado. Se trata de los requisitos siguientes: (1) notificación adecuada del proceso; (2) proceso ante un funcionario imparcial; (3) oportunidad de ser oído; (4) de-recho a contrainterrogar testigos y examinar evidencia *858presentada en su contra; (5) tener asistencia de abogado, y (6) que la decisión se base en el récord.(23)
En el caso ante nuestra consideración, analizaremos el estatuto en cuestión tomando como norte el debido proceso de ley sustantivo que cobija a los ciudadanos frente a la disposición estatutaria. Veamos.
IV
En la esfera federal se ha discutido extensamente la doctrina de la vaguedad de un estatuto. Esta doctrina emerge como consecuencia del principio constitucional que le garantiza a los ciudadanos un debido proceso de ley.(24) La doctrina de vaguedad de una ley se utiliza para evaluar, por ejemplo, leyes que restringen la libertad de expresión y estatutos penales, entre otros.(25)
La referida doctrina postula, como un principio cardinal del debido proceso de ley, que un estatuto es inconstitucio-nal por adolecer de vaguedad cuando falla en proveerle un aviso razonable a los ciudadanos de las conductas que proscribe, o cuando no le provee suficientes guías a los fun-cionarios que están encargados de ponerla en vigor, permi-tiendo así su aplicación arbitraria y discriminatoria. (26) Los fundamentos en que se sostiene la doctrina de vaguedad de un estatuto están claramente formulados por el Tribunal Supremo de Estados Unidos, cuando dispuso lo siguien-te:(27)
*859It is a basic principle of due process that an enactment is void for vagueness if its prohibitions are not clearly defined. Vague laws offend several important values. First, because we assume that man is free to steer between lawful and unlawful conduct, we insist that laws give the person of ordinary intelligence a reasonable opportunity to know what is prohibited, so that he may act accordingly. Vague laws may trap the innocent by not providing fair warning. Second, if arbitrary and discriminatory enforcement is to be prevented, laws must provide explicit standards for those who apply them. A vague law impermissibly delegates basic policy matters to policemen, judges, and juries for resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and discriminatory application. (Énfasis suplido y escolios omitidos.)
El permitir que los funcionarios encargados de aplicar una ley penal, o que intervengan con los derechos consti-tucionales de los individuos, lo hagan de manera arbitraria o caprichosa, y utilicen como único criterio su voluntad o preferencias, es constitucionalmente impermisible.(28) De hecho, es precisamente la posibilidad de que la ley pueda ser aplicada de manera arbitraria y discriminatoria —por no existir guías que delimiten la discreción de los funcio-narios gubernamentales— lo que viola el principio consti-tucional del debido proceso de ley.(29) La importancia de que el legislador establezca guías adecuadas para limitar la discreción de los funcionarios encargados de implantar las leyes de naturaleza penal o punitiva es tal que el Tribunal Supremo de Estados Unidos ha resuelto que la pre-misa más importante de la doctrina de vaguedad de una ley descansa sobre la ausencia de las antes mencionadas guías.(30) El mejor ejemplo de la importancia que reviste la ausencia de guías adecuadas en una ley pepal lo encontra-mos en la expresión del Tribunal Supremo de Estados Uni-*860dos en Kolender v. Lawson,(31) donde se dispuso lo si-guiente:
Although the doctrine focuses both on actual notice to citizens and arbitrary enforcement, we have recognized recently that the more important aspect of the vagueness doctrine “is not actual notice, but the other principal element of the doctrine— the requirement that a legislature establish minimal guidelines to govern law enforcement.” Where the legislature fails to provide such minimal guidelines, a criminal statute may permit “a standardless sweep [that] allows policemen, prosecutors, and juries to pursue their personal predilections.” (Cita omitida.)
Establecidas las bases de la doctrina de la vaguedad de un estatuto, según interpretada en la esfera federal, nos corresponde analizar el tratamiento brindado a dicha doc-trina en la jurisdicción local. Veamos.
V
Al igual que en la esfera federal, la doctrina de incons-titucionalidad por vaguedad de una ley ha sido discutida en repetidas ocasiones por esta Curia al analizar la dispo-sición que garantiza el debido proceso de ley en la Consti-tución de Puerto Rico. Hemos resuelto que una ley adolece de vaguedad si sus prohibiciones no están claramente definidas.(32) En O.E.G. v. Cordero, Rivera, 154 D.P.R. 827 (2001), expresamos que una ley es nula por vaguedad cuando sus prohibiciones no están definidas claramente o cuando no previene la aplicación arbitraria de ellas, por no proveerle al funcionario encargado de su aplicación normas claras y precisas que guíen su discreción. La doctrina de vaguedad de una ley aplica cuando se trata de estatutos penales, aun cuando los mismos no restrinjan el derecho a la libertad de expresión, y está íntimamente relacionada *861con el debido proceso de ley garantizado por nuestra Constitución.!33) La doctrina de vaguedad descansa sobre la premisa de que los estatutos deben dar un aviso razona-ble a la ciudadanía sobre lo que está prohibido y, además, deben proveer a aquellos que las aplican normas claras que prevengan la aplicación arbitraria o discriminatoria del estatuto.!34)
En Pacheco Fraticelli v. Cintrón Antonsanti, supra, es-tablecimos que el Estado y sus subdivisiones políticas tie-nen la facultad inherente de establecer reglamentación, pero es su obligación proveer guías y normas adecuadas para evitar la aplicación arbitraria de dicha reglamenta-ción por parte de los funcionarios encargados. Una ley que no le provee un aviso adecuado al ciudadano de inteligen-cia común sobre los aspectos que prohíbe, o que deja la puerta abierta para su aplicación arbitraria y caprichosa por parte de los funcionarios gubernamentales, viola el principio básico del debido proceso de ley y es nula por vaguedad.(35)
Una ley es inconstitucional de su faz no por la forma particular en que se empleó en un determinado caso, sino por la posibilidad de que pueda aplicarse de manera arbi-traria o inconsistente en otras situaciones. (36)
>
Nos corresponde evaluar la disposición estatutaria en cuestión, a la luz de la doctrina antes expuesta, para de-terminar si en efecto es nula por vaguedad. No podemos perder de perspectiva que el Art. 3.3(e) de la Ley de Ética *862Gubernamental, supra, establece una serie de penalidades por violar sus disposiciones. Por lo tanto, nos encontramos ante una ley que debe analizarse de acuerdo con las doctri-nas e interpretaciones aplicables a las leyes penales. Veamos.
El referido Art. 3.3(e) de la Ley de Ética Gubernamental dispone lo siguiente:
(e) Ningún funcionario o empleado público podrá ser parte o tener algún interés en las ganancias o beneficios producto de un contrato con cualquier otra agencia ejecutiva o dependen-cia gubernamental a menos que el Gobernador, previa reco-mendación del Secretario de Hacienda y del Secretario de Jus-ticia, expresamente lo autorice. Sólo podrá llevarse a cabo la contratación en el caso previsto en este inciso sin solicitar y obtener la autorización del Gobernador cuando se trate de:
(1) Contratos por un valor de $3,000.00 ó menos y ocurran una sola vez durante cualquier año fiscal.
(2) Contratos de arrendamiento, permuta, compraventa, préstamo, seguro hipotecario o de cualquier otra naturaleza que se refieran a una vivienda y/o solar provisto o a ser finan-ciado o cuyo financiamiento es asegurado o garantizado por una agencia gubernamental.
(3) Programas de servicios, préstamos, garantías e incen-tivos auspiciados por agencias gubernamentales.
En los casos especificados en las cláusulas (2) y (3) de este inciso la agencia contratante autorizará las transacciones siempre que concurran los siguientes requisitos:
(A) Se trate de contratos, préstamos, seguros, garantías o transacciones accesibles a cualquier ciudadano que cualifique.
(B) Las normas de elegibilidad sean de aplicación general.
(C) El funcionario o empleado público cumpla con todas las normas de elegibilidad y no se le otorgue directa o indirec-tamente un trato preferente o distinto al del público en general. (Énfasis suplido.) 3 L.P.R.A. sec. 1823(e).
En su Art. 3.3(h),(37) la Ley de Ética Gubernamental au-toriza al Director de la Oficina de Ética Gubernamental a imponer multas administrativas a los funcionarios que vio-len las disposiciones del citado Art. 3.3(e) de la referida ley. De acuerdo con la disposición estatutaria antes citada, la *863multa no podrá ser mayor de cinco mil dólares ($5,000), según lo dispone la Sec. 7.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico.(38)
La Ley de Etica Gubernamental le impone responsabi-lidad penal a aquellos funcionarios que violen algunas de sus disposiciones. A esos efectos, el Art. 3.8 de la Ley de Etica Gubernamental,(39) dispone lo siguiente:
(a) Acciones de naturaleza penal.—
(1) Toda persona que viole intencionalmente las prohibi-ciones y disposiciones establecidas en los incisos (c), (d), (e) y (g) de la see. 1822, en los incisos (ó), (c), id) y (e) de la see. 1823, en la see. 1824 y en la see. 1827, todos de este título, incurrirá en delito grave y convicta que fuere, será sancionada por cada violación con pena de reclusión por un término fijo de un año o con multa de dos mil (2,000) dólares; o ambas penas a discre-ción del tribunal.

De mediar circunstancias agravantes la pena fija estable-cida podrá ser aumentada hasta un 'máximo de dos (2) años o hasta tres mil (3,000) dólares. De mediar circunstancias ate-nuantes la pena podrá ser reducida hasta un mínimo de nueve (9) meses o hasta mil (1,000) dólares.

(4) La persona convicta por los delitos establecidos en este subcapítulo no tendrá el beneficio de sentencia suspendida. (Enfasis suplido.)
De las disposiciones estatutarias antes citadas surge de manera clara e inequívoca el carácter penal y punitivo que tiene el Art. 3.3(e) de la Ley de Ética Gubernamental, supra. Ante esta realidad, se hace imperativo la aplicación estricta de la doctrina de vaguedad al evaluarlo.
En el caso de contratos de funcionarios públicos con al-gún municipio, la tarea de conceder las referidas dispensas fue encomendada al Comisionado de Asuntos Municipales, *864mediante la Orden Ejecutiva del Gobernador Núm. OE-1991-86 de 17 de diciembre de 1991.(40)
Como se puede apreciar, del texto del Art. 3.3(e) de la Ley de Ética Gubernamental, supra, no se desprenden guías ni normas claras y específicas que tiendan a evitar la arbitra-riedad o aplicación caprichosa de sus disposiciones. No es-tablecen los criterios que utilizará el Gobernador^ el fun-cionario designado por el Primer Ejecutivo, para conceder tales dispensas. No se establecen los criterios para denegarlas. Tampoco surge del referido estatuto el criterio o la norma que guíe la discreción de tal funcionario, ni un procedimiento que le sirva de guía a los distintos funciona-rios que necesiten solicitar la concesión de esa dispensa. Hemos examinado el Reglamento de Etica Gubernamen-tal(41) y no contiene disposición alguna que establezca las referidas guías o criterios necesarias para que el Comisio-nado de Asuntos Municipales conceda o deniegue las refe-ridas dispensas. De acuerdo con el Art. 2.4(h) de la Ley de Etica Gubernamental,(42) el Director de dicha oficina tiene el deber de promulgar aquellas reglas y reglamentos que sean necesarios para hacer cumplir los propósitos y las dis-posiciones del estatuto. Las lagunas que pudiesen existir en la antes mencionada ley podían y debían ser suplidas por el Reglamento de Ética Gubernamental, supra.(43) Tampoco existe una Orden Ejecutiva emitida por el Gober-nador de Puerto Rico que contenga tal alcance.
Concluimos que el Art. 3.3(e) de la Ley de Ética Guber-namental, supra, no establece los parámetros dentro de los cuales se podría conceder o denegar tal dispensa, a tenor con la intención del legislador al aprobar dicho estatuto. Como mencionáramos anteriormente, la intención del le-*865gislador al aprobar la Ley de Ética Gubernamental fue la de combatir la corrupción gubernamental y evitar los con-flictos de intereses de parte de los funcionarios públicos. No obstante, ni el estatuto ni el Reglamento de Ética Gu-bernamental formulan criterios tan fundamentales para la aplicación de la ley, como qué conducta constituye o no un potencial conflicto de intereses por parte del funcionario público que intenta establecer una relación contractual con una agencia o instrumentalidad pública. Tampoco esta-blece qué constituye, o no, conducta impropia de parte del funcionario público. Tanto el estatuto como el reglamento antes citado dejan en manos de la absoluta discreción del funcionario que designe el Primer Ejecutivo la tarea de concluir sobre la concesión de tal dispensa, sin las guías necesarias para ejercer tal discreción. No hay duda alguna que su concesión o denegación queda al total arbitrio y/o capricho de ese funcionario gubernamental. Como resul-tado de la falta de normas adecuadas en la ley y en el reglamento antes citados, la aplicación del estatuto podría resultar arbitraria y caprichosa. El estatuto permite su aplicación de una manera distinta en cada situación particular, dejando al ciudadano común en total incertidumbre y a la merced del capricho o voluntad del funcionario que tenga la responsabilidad de aplicarlo. El funcionario en-cargado tiene la libertad, por permitírselo el estatuto, de utilizar criterios exógenos a la ley para disponer de una solicitud de dispensa. Toda esta situación constituye una crasa violación al debido proceso de ley que la Constitución de Puerto Rico les garantiza a sus ciudadanos.
Concluimos, pues, que el Art. 3.3(e) de la Ley de Ética Gubernamental, supra, viola el debido proceso de ley ga-rantizado por la Constitución de Estados Unidos y la de Puerto Rico, y es inválido por adolecer de vaguedad.
Nos parece encomiable, y está revestido del más alto interés público, el propósito legislativo detrás de la Ley de Ética Gubernamental de combatir la corrupción. No obs-*866tante, los derechos constitucionales que le garantiza a la ciudadanía la Constitución de Puerto Rico y la de Estados Unidos tienen que salvaguardarse frente al interés apre-miante del Estado de perseguir su propósito legislativo. El legislador formuló su política pública anticorrupción me-diante el estatuto que aquí nos concierne y, además, le im-puso a la Oficina de Ética Gubernamental la obligación de aprobar un reglamento para implantarla. En dicho cuerpo reglamentario deben ser incluidos los criterios detallados y específicos que sirvan el propósito de guiar y evitar la ar-bitrariedad de los funcionarios encargados de implantar esa política pública. Estos criterios deben servir, además, el propósito apremiante y fundamental de instruir a los ciudadanos acerca de la conducta proscrita, por imperativo constitucional de la garantía a un debido proceso de ley. Si bien es cierto que combatir la corrupción constituye un in-terés público apremiante, no es menos cierto que no puede alcanzarse a costa de la libertad individual y de los dere-chos que le garantiza a la ciudadanía la Constitución de Puerto Rico y la de Estados Unidos.
VII
Por los fundamentos antes expuestos, revocaríamos la resolución dictada por el Tribunal de Circuito de Apelacio-nes, así como la emitida por la Oficina de Ética Guberna-mental, y declararíamos inválido el Art. 3.3(e) de la Ley de Ética Gubernamental, supra, por ser vago y ambiguo y, como consecuencia, violatorio de la garantía a un debido proceso de ley, derecho protegido por la Constitución de Estados Unidos y la de Puerto Rico.

(1) 3 L.P.R.A. sec. 1823(e).


(2) 3 L.P.R.A. sec. 1802(a).


(3) 31 L.P.R.A. sec. 14.


(4) Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996); Lasalle v. Junta Dir. A.C.A.A., 140 D.P.R. 694 (1996).


(5) 31 L.P.R.A. sec. 19.


(6) Chévere v. Levis, 150 D.P.R. 525 (2000); Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155 (2000); Monllor v. Soc. de Gananciales, 138 D.P.R. 600 (1995); Farmacias Moscoso, Inc. v. K-mart Corp., 138 D.P.R. 497 (1995); González Pérez v. E.L.A., 138 D.P.R. 399 (1995).


(7) Chévere v. Levis, supra.


(8) Chévere v. Levis, supra; Irizarry v. J & J Cons. Prods. Co., Inc., supra.


(9) Este proyecto de ley se convirtió posteriormente en la Ley Núm. 150 de 22 de diciembre de 1994.


(10) El proyecto de ley fue aprobado por Asamblea Legislativa de Puerto Rico, adoptando el informe de la Comisión de Ética Gubernamental sin realizarle enmiendas.


(11) 7 L.P.R.A. see. 551.


(12) 7 L.P.R.A. see. 553.


(13) 7 L.P.R.A. see. 583.


(14) 7 L.P.R.A. see. 552.


(15) 3 L.P.R.A. sec. 1802(s).


(16) Así se desprende del texto del Art. 3.3(e) de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 1823(e). No obstante, el entonces Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, delegó esta fun-ción a la Oficina del Comisionado de Asuntos Municipales (O.C.A.M.) mediante la Orden Ejecutiva Núm. OE-1991-86 de 17 de diciembre de 1991, cuando se tratara de contratos entre funcionarios públicos y algún municipio.


(17) L.P.R.A., Tomo 1, ed. 1999, pág. 280.


(18) íd., págs. 183-184.


(19) Pres. del Senado, 148 D.P.R. 737 (1999); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993).


(20) íd.


(21) íd.


(22) Rivera Rodríguez & Co. v. Lee Stowell, etc., supra, págs. 887-888.


(23)Rivera Rodríguez & Co. v. Lee Stowell, etc., supra.


(24) Kolender v. Lawson, 461 U.S. 352 (1983); Smith v. Goguen, 415 U.S. 566 (1973); Grayned v. City of Rockford, 408 U.S. 104 (1971). Véanse, además: W.B. Lochart et als., The American Constitution: Cases and Materials, 5ta ed., Minnesota. West Publishing Co., 1981; L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988.


(25) Chicago v. Morales, 527 U.S. 41 (1999); 3 Treatise on Constitutional Law: Substance and Procedure Caps. 17 y 18 (1999).


(26) Chicago v. Morales, supra; Kolender v. Lawson, supra; Smith v. Goguen, supra; Grayned v. City of Rockford, supra.


(27) Grayned v. City of Rockford, supra, págs. 108-109.


(28) Chicago v. Morales, supra; Kolender v. Lawson, supra; Smith v. Goguen, supra; Papachristou v. City of Jacksonville, 405 U.S. 156 (1972).


(29) Smith v. Goguen, supra.


(30) Kolender v. Lawson, supra; Smith v. Goguen, supra.


(31) 461 U.S. 352, 357-358 (1983).


(32) Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988).


(33) U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993).


(34) O.E.G. v. Cordero, Rivera, 154 D.P.R. 827 (2001), opinión concurrente del Juez Asociado Señor Corrada Del Río.


(35) Velázquez Pagan v. A.M.A., 131 D.P.R. 568 (1992); Pacheco Fraticelli v. On-trón Antonsanti, supra; Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973).


(36) íd.


(37) 3 L.P.R.A. sec. 1823(h).


(38) 3 L.P.R.A. see. 2201.


(39) 3 L.P.R.A. sec. 1828(a).


(40) Esta delegación fue realizada al amparo de lo dispuesto en los Arts. 1 y 2 de la Ley Núm. 104 de 28 de junio de 1956 (3 L.P.R.A. sec. la).


(41) Reglamento Núm. 4827 de 20 de noviembre de 1992.


(42) 3 L.P.R.A. sec. 1814(h).


(43) Chabrán v. Bull Insular Line, 69 D.P.R. 269 (1948); Puerto Rico Ilustrado v. Buscaglia, Tes., 64 D.P.R. 914 (1945).